     Case 2:19-cv-00776-JFW-FFM Document 18 Filed 04/01/19 Page 1 of 1 Page ID #:83



                                                                                                  JS-6
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES -- GENERAL

Case No.         CV 19-776-JFW(FFMx)                                                Date: April 1, 2019

Title:           Rothschild Broadcast Distribution Systems, LLC -v- D-Link Systems, Inc.


PRESENT:
                 HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

                 Shannon Reilly                                None Present
                 Courtroom Deputy                              Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                     ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                  None

PROCEEDINGS (IN CHAMBERS):                 ORDER OF DISMISSAL

In the Motion to Stay Case and Notice of Settlement filed on March 29, 2019, Dkt. No. 16, the
parties represent that they have settled this action. As a result, the Court dismisses this action
without prejudice subject to either party reopening the action on or before May 16, 2019. The
Court will retain jurisdiction for the sole purpose of enforcing the settlement until May 16, 2019.
Thereafter, absent further order of the Court, the dismissal of this action will be with prejudice. All
dates in this action, including the trial date are vacated.

IT IS SO ORDERED.




                                                                                  Initials of Deputy Clerk sr
(Rev. 1/14/15)
